Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1-43 are pending in this application. This application claims priority to provisional application 62/861,621, filed on 06/14/2019 

Election/Restrictions
Applicants’ election without traverse of group I, claims 1-19, and subsequent species election benzyl alcohol and propylene carbonate as excipients among claims 1-19 and macrolide parasiticide among claims 11-16 filed on 11/17/2021 is acknowledged. 
Applicants stated the election encompassing claims 1-3, 9-13, and 16-19. However, claim 16 recites moxidectin (a macrolide) and fluralaner (an isoxazoline) while fluralaner or isoxazoline is not an elected active and thus claim 16 is withdrawn by the examiner.

Claims 1-3, 9-13, and 17-19 will presently be examined to the extent they read on the elected subject matter of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guimberteau et al. (WO 2019/101961 A1).
Guimberteau et al. meet all of the limitations of claims 1-3, 9-13, and 17. Guimberteau et al. disclose a topical composition (formulation 1) comprising 3% w/v of moxidectin, 0.05% w/v of BHT, 16% w/v of propylene carbonate, 80.95% w/v of benzyl alcohol (abstract and example 1). Given the density of benzyl alcohol being 1.04 g/mL, and the density of moxidectin and propylene carbonate being 1.2 g/mL, the density of the final composition is about 1.07 g/mL ((1.2*0.16 + 1.04*0.8095 + 1.2*0.03=1.066) and the weight percentage of moxidectin, benzyl alcohol, and propylene carbonate are calculated to be 2.804%, 75.654%, and 14.953%, respectively.
Guimberteau et al. meet all of the limitations of claims 18 and 19. “About” is defined as ±50% of the claimed number according to the instant specification 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HONG YU/
Primary Examiner, Art Unit 1612